Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



My Dear Mrs Greenleaf
1811

How are all your Sick to day. what night had your Mother and how is little Lucy? I presume you know the cause why you did not hear from me yesterday, or see any of our people—I was much Shocked the event was So Sudden one of the Shipleys is taken down. Mrs Smith took an Emetic last night but She could not puke. it however opperated otherways—I Send you a pr of fowls and a peice of ham, two cheese one of them is for yourself, and the other for your Mother, a current Jelly for katy which in my trouble I forgot yesterday—I also if it clears up I will come and See your Mother to day. write me a line to let me know how you are—
she says give her pill and she will take 500 she will take it stewed—annise seed
